Title: To Thomas Jefferson from Gideon Granger, 6 September 1804
From: Granger, Gideon
To: Jefferson, Thomas


               
                  Dear Sir.
                  Boston. Sept: 6. 1804
               
               I recd. the inclosed by the last mail. The writer is Atto for Mr Claiborne’s Goverment and one of the Officers of the City of New Orleans. I have deemed it my duty to transmit it for your perusal. It is with real and high regret that I inform you the federalists have (in all probability) succeeded in New Hampshire in the Congress election. For my part I am also inclined to believe they have the best Chance for Electors.
               Our friends in Massachusetts are in high Spirits. Their hopes of success increase—
               
               I pray God that no evils may arise from the Temper of the Louisanians, or rather a few designing Unprincipled Americans, nor from the Ill temper of Spain—
               I Am, Sir, in Sincerity Your friend
               
                  
                     Gidn Granger
                  
               
            